Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-cv-24742-BLOOM/Otazo-Reyes

  MINDBASEHQ LLC,

         Plaintiff,

  v.

  GOOGLE LLC,

        Defendant.
  _________________________/

                              ORDER ON MOTION TO TRANSFER

         THIS CAUSE is before the Court upon Defendant Google LLC’s (“Defendant”) Motion

  to Transfer Pursuant to 28 U.S.C. § 1404(a). ECF No. [25] (“Motion”). Plaintiff MindbaseHQ

  LLC (“Plaintiff”) filed a Response in Opposition, ECF No. [42] (“Response”), to which Defendant

  replied, ECF No. [45] (“Reply”). Moreover, on March 12, 2021, the Court held a hearing on the

  Motion, which was attended by counsel for each party. ECF No. [50]. The Court has reviewed the

  Motion, all opposing and supporting submissions, the arguments presented at the hearing, the

  record in this case, the applicable law, and is otherwise fully advised. For the reasons set forth

  below, the Motion is granted.

       I. BACKGROUND

         Plaintiff initiated this patent infringement action on November 17, 2020. ECF No. [1]. On

  January 11, 2021, Plaintiff filed a First Amended Complaint dismissing the originally named

  defendant and asserting its patent infringement claims against Defendant Google LLC. ECF No.

  [22] (“Amended Complaint”). The Amended Complaint asserts two separate counts of patent

  infringement for two different patents Plaintiff owns, see generally id., alleging as follows:
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 2 of 15

                                                          Case No. 20-cv-24742-BLOOM/Otazo-Reyes


                 18. Google has directly infringed claims of the Patents-in-Suit under 35
          U.S.C. § 271(a) by making, using, offering for sale, selling, and/or importing the
          below accused database goods and/or services in this District and elsewhere in the
          United States that include the apparatus and methods claimed in the Patents-in-Suit.
                 19. Infringing Google products include the Google internet search and
          Google Ads (collectively, “the [] Accused Services”).

  Id. ¶¶ 18-19.

          Defendant now files the instant Motion1 seeking to transfer this action to the United States

  District Court for the Northern District of California, arguing that the material facts in this case

  weigh strongly in favor of transfer because this action presents no significant ties to this District,

  the Southern District of Florida. Plaintiff responds that its choice of forum is entitled to

  considerable deference and that transferring this action to California would improperly and

  unjustly shift the cost and inconvenience of litigating in a particular forum onto Plaintiff.

      II. LEGAL STANDARD

          The transfer statute, 28 U.S.C. § 1404(a), which embodies a codification and revision of

  the forum non conveniens doctrine, see Piper Aircraft Co. v. Reyno, 454 U.S. 235, 253 (1981),

  provides that “[f]or the convenience of parties and witnesses, in the interest of justice, a district

  court may transfer any civil action to any other district or division where it might have been

  brought.” 28 U.S.C. § 1404(a). “Congress authorized courts to transfer the venue of a case in order

  to avoid unnecessary inconvenience to the litigants, witnesses, and the public, and to conserve

  time, energy, and money.” Cellularvision Tech. & Telecomms., L.P. v. Alltel Corp., 508 F. Supp.

  2d 1186, 1188-89 (S.D. Fla. 2007) (citing Mason v. Smithkline Beecham Clinical Labs., 146 F.

  Supp. 2d 1355, 1359 (S.D. Fla. 2001)). Indeed, “Section 1404(a) reflects an increased desire to

  have federal civil suits tried in the federal system at the place called for in the particular case by


  1
    Defendant has also filed a Motion to Dismiss, ECF No. [27], and Plaintiff has filed a Motion for Leave to
  File a Second Amended Complaint, ECF No. [51]. However, because the Court finds that the instant Motion
  to Transfer is due to be granted, it declines to address these remaining motions.


                                                      2
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 3 of 15

                                                       Case No. 20-cv-24742-BLOOM/Otazo-Reyes


  considerations of convenience and justice.” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964). The

  statute grants broad discretion to the district court. See Osgood v. Disc. Auto Parts, LLC, 981 F.

  Supp. 2d 1259, 1263 (S.D. Fla. 2013) (stating that the “standard for transfer under 28 U.S.C.

  § 1404(a) leaves much to the broad discretion of the trial court” (citation omitted)); see also Piper

  Aircraft Co., 454 U.S. at 253 (noting that “[d]istrict courts were given more discretion to transfer

  under § 1404(a) than they had to dismiss on grounds of forum non conveniens” (citation omitted));

  Motorola Mobility, Inc. v. Microsoft Corp., 804 F. Supp. 2d 1271, 1275 (S.D. Fla. 2011) (“The

  Court has broad discretion in determining whether these factors suggest that transfer is

  appropriate.”).

         In determining the appropriateness of transfer, courts employ a two-step process. See

  Osgood, 981 F. Supp. 2d at 1263 (citing Abbate v. Wells Fargo Bank, Nat’l Ass’n, No. 09-62047-

  CIV, 2010 WL 3446878, at *4 (S.D. Fla. Aug. 31, 2010)); Precision Fitness Equip., Inc. v.

  Nautilus, Inc., No. 07-61298-CIV, 2008 WL 2262052, at *1 (S.D. Fla. May 30, 2008) (citing

  Thermal Techs., Inc. v. Dade Serv. Corp., 282 F. Supp. 2d 1373, 1376 (S.D. Fla. 2003);

  Jewelmasters, Inc. v. May Dep’t Stores, 840 F. Supp. 893, 894-95 (S.D. Fla. 1993); Cont’l Grain

  Co. v. The Barge FBL-585, 364 U.S. 19 (1960)). First, the district court is tasked with determining

  whether the action could have been pursued in the venue to which transfer is sought. See Osgood,

  981 F. Supp. 2d at 1263 (citing Abbate, 2010 WL 3446878, at *4). With regard to this first prong,

  an action “might have been brought” in any court that has subject-matter jurisdiction, where venue

  is proper, and where the defendant is amenable to process issuing out of the transferee court.

  Windmere Corp. v. Remington Prods., Inc., 617 F. Supp. 8, 10 (S.D. Fla. 1985) (citing 15 C.

  Wright, A. Miller, and E. Cooper, Federal Practice and Procedure § 3845 (1976)).

         Second, “courts assess whether convenience and the interest of justice require transfer to




                                                   3
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 4 of 15

                                                            Case No. 20-cv-24742-BLOOM/Otazo-Reyes


  the requested forum.” Id. (citation omitted); see also Abbate, 2010 WL 3446878, at *3 (“The

  [Court of Appeals for the] The Eleventh Circuit has recognized that district courts have broad

  discretion in determining whether to transfer a case to another district for the convenience of the

  parties and witnesses, and in the interests of justice.” (citing England v. ITT Thompson Indus., Inc.,

  856 F.2d 1518, 1520 (11th Cir. 1988))). In analyzing this second prong, courts apply several factors

  weighing the various public and private interests, see Motorola Mobility, Inc., 804 F. Supp. 2d at

  1275-76, including “(1) convenience of the parties; (2) convenience of the witnesses; (3) the

  relative ease of access to sources of proof; (4) the availability of process to secure the presence of

  unwilling witnesses; (5) the cost of obtaining the presence of witnesses; and (6) the public interest,”

  Cellularvision Tech. & Telecomms., L.P., 508 F. Supp. 2d at 1189 (citing Thermal Techs., Inc.,

  282 F. Supp. 2d at 1376).

      III. DISCUSSION

          Defendant now seeks transfer of this patent infringement action to the Northern District of

  California, arguing that the center of gravity and the majority of the public and private interest

  factors weigh in favor of transfer. Although Plaintiff opposes the Motion, the parties do not dispute

  the fact that this action could have been pursued in the Northern District of California and that

  venue would be proper in that District. See ECF No. [50] at 6:14-16.2 Likewise, at the hearing on

  this Motion, Defendant stated that it would be amenable to accepting service in California and

  would not challenge service. Id. at 13:4-15; see also Osgood, 981 F. Supp. 2d at 1263 (stating that

  the first part of the two-step analysis in determining the appropriateness of transfer involves

  assessing whether the action could have been pursued in the venue to which transfer is sought



  2
   See Windmere Corp., 617 F. Supp. at 10 (“An action ‘might have been brought’ in a proposed transferee
  court if: (1) the court had jurisdiction over the subject matter of the action; (2) venue is proper there; and
  (3) the defendant is amenable to process issuing out of the transferee court.”).


                                                        4
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 5 of 15

                                                       Case No. 20-cv-24742-BLOOM/Otazo-Reyes


  (citing Abbate, 2010 WL 3446878, at *4)). Accordingly, the question before the Court is “whether

  convenience and the interest of justice require transfer to the requested forum,” Osgood, 981 F.

  Supp. 2d at 1263, and the Court’s transfer analysis in this case is focused on the weight of the

  public and private interest factors. Defendant, as the movant, bears the burden of demonstrating

  entitlement to transfer. See In re Ricoh Corp., 870 F.2d 570, 573 (11th Cir. 1989) (“[I]n the usual

  motion for transfer under section 1404(a), the burden is on the movant to establish that the

  suggested forum is more convenient.”).

         In analyzing whether a defendant has sufficiently demonstrated that transfer is appropriate,

  a court considers the following private and public interest factors:

         (1) the convenience of the witnesses; (2) the location of relevant documents and the
         relative ease of access to sources of proof; (3) the convenience of the parties; (4)
         the locus of operative facts; (5) the availability of process to compel the attendance
         of unwilling witnesses; (6) the relative means of the parties; (7) a forum’s
         familiarity with the governing law; (8) the weight accorded a plaintiff’s choice of
         forum; and (9) trial efficiency and the interests of justice, based on the totality of
         the circumstances.

  Motorola Mobility, Inc., 804 F. Supp. 2d at 1275-76 (quoting Meterlogic, Inc. v. Copier Sols., Inc.,

  185 F. Supp. 2d 1292, 1299 (S.D. Fla. 2002)) (citing Manuel v. Convergys Corp., 430 F.3d 1132,

  1135 n.1 (11th Cir. 2005)). “Ultimately, transfer can only be granted where the balance of

  convenience of the parties strongly favors the defendant.” Steifel Labs., Inc. v. Galderma Labs.,

  Inc., 588 F. Supp. 2d 1336, 1339 (S.D. Fla. 2008) (citing Robinson v. Giarmarco & Bill, P.C., 74

  F.3d 253, 260 (11th Cir. 1996)). In the instant action, the Court is persuaded that the relevant

  factors weigh strongly in favor of transfer to the Northern District of California.

     A. Private Interest Factors

         Traditionally, a plaintiff’s choice of forum is accorded considerable deference. See In re

  Ricoh, 870 F. 2d at 573 (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947)). However,

  “where the operative facts underlying the cause of action did not occur within the forum chosen


                                                   5
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 6 of 15

                                                        Case No. 20-cv-24742-BLOOM/Otazo-Reyes


  by the Plaintiff, the choice of forum is entitled to less consideration.” Motorola Mobility, Inc., 804

  F. Supp. 2d at 1276 (quoting Windmere, 617 F. Supp. at 10).

         Indeed, district courts often grant motions to transfer venue in patent infringement cases

  when the plaintiff has chosen a forum that is not the “center of gravity of the accused activity.”

  Trace-Wilco, Inc. v. Symantec Corp., No. 08-80877-CIV, 2009 WL 455432, at *2-3 (S.D. Fla.

  Feb. 23, 2009) (noting that “[i]n patent infringement actions, the preferred forum is that which is

  the center of gravity of the accused activity,” and holding that a court may “disregard plaintiff’s

  choice of forum in cases involving claims of patent infringement”). For patent infringement cases,

  the center of gravity is the jurisdiction “where the accused [services were] designed and

  developed.” Motorola Mobility, Inc., 804 F. Supp. 2d at 1276 (quoting Trace-Wilco, Inc., 2009

  WL 455432, at *2-3). Moreover, “[t]he district court ‘ought to be as close as possible to the milieu

  of the infringing [services] and the hub of activity centered around [their research and

  development].’” Trace-Wilco, Inc., 2009 WL 455432, at *2 (quoting S.C. Johnson & Son, Inc. v.

  Gillette Co., 571 F. Supp. 1185, 1188 (N.D. Ill. 1983)) (granting a motion to transfer when “all

  development, testing, research, and production” along with “virtually all marketing and sales

  decisions were made” in the transferee forum, and “only some very limited sales activity occurred

  in this district.”). In Trace-Wilco, Inc., the court further explained that “in intellectual property

  infringement suits, which often focus on the activities of the alleged infringer, its employees, and

  its documents . . . the location of the alleged infringer’s principal place of business is often the

  critical and controlling consideration in adjudicating transfer of venue motions.” Id. at *3 (quoting

  Amini Innovation Corp. v. Bank & Est. Liquidators, Inc., 512 F. Supp. 2d 1039, 1044 (S.D. Tex.

  2007)); see In re Acer Am. Corp., 626 F.3d 1252, 1256 (Fed. Cir. 2010) (“While the sale of an

  accused [service] offered nationwide does not give rise to a substantial interest in any single venue,




                                                    6
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 7 of 15

                                                           Case No. 20-cv-24742-BLOOM/Otazo-Reyes


  if there are significant connections between a particular venue and the events that gave rise to a

  suit, this factor should be weighed in that venue’s favor.”).

          One of the most significant points of dispute in this case is whether the Court should apply

  the center of gravity test, as it has previously done in a similar patent infringement action, Carucel

  Investments, L.P. v. Novatel Wireless, Inc., 157 F. Supp. 3d 1219 (S.D. Fla. 2016). See also Trace-

  Wilco, Inc., 2009 WL 455432, at *1. Indeed, Defendant takes the position that the center of gravity

  test applies here and that the nucleus of relevant facts and witnesses are all based out of California.

  In particular, Defendant argues that none of the research and development of the Accused Services

  occurred in this District, and that the most significant portion of the research and development

  occurred at Defendant’s global headquarters in Mountain View, California. Similarly, Defendant

  represents that the engineers who designed the Accused Services and most of the key employee

  witnesses who have knowledge about the Accused Services are located in California.3 Defendant

  notes that the only connection between the Accused Services and this District is that Defendant

  has one small office in this District, it offers the Accused Services nationwide4—including within

  this District—and that Plaintiff is a Florida limited liability company that is based in Florida and

  operates in this District. Moreover, Defendant asserts that there appear to be, at most, only two

  individuals within this District with knowledge relevant to this case—Gary Sharp, Plaintiff’s co-




  3
    Notably, of Defendant’s roughly 84,500 U.S.-based employees, 59% of them—i.e., over 50,000
  individuals—are based in the Northern District of California. See ECF No. [25-1] ¶ 3. Moreover, 70% of
  Defendant’s employees who work on Google internet search and 60% of Defendant’s employees who work
  on Google ads are located within the Northern District of California. Id. ¶ 5. In contrast, Defendant’s only
  office in Florida employed 57 total employees at the time the instant Motion was filed, none of whom
  Defendant believes has relevant knowledge of the research, development, design, engineering, or marketing
  of the Accused Services. Id. ¶¶ 7-8.
  4
    At the hearing on this Motion, Defendant’s counsel explained that the Accused Services are, in fact,
  offered globally, and that there is no particular version of these Accused Services that is offered solely in
  Florida. ECF No. [50] at 8:25-9:3; see also ECF No. [25] at 6 n.3.


                                                       7
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 8 of 15

                                                        Case No. 20-cv-24742-BLOOM/Otazo-Reyes


  founder, CEO, co-owner, and the co-developer for the patents-in-suit, and James Modla, Plaintiff’s

  co-founder and manager. Plaintiff responds that the development of the patents-in-suit occurred in

  Florida, the infringing acts occurred within this District, and that transfer would impose undue

  financial hardship on Plaintiff, which lacks the resources to litigate this case in California with

  new counsel and to cover the travel expenses associated with proceeding in the Northern District

  of California. Although Plaintiff also noted that Mr. Sharp and Mr. Modla are elderly and that

  requiring them to travel for this litigation would pose significant risks to their health, Defendant’s

  counsel made it clear at the hearing that Defendant would not oppose allowing Mr. Sharp and Mr.

  Modla to appear and participate in this case by video conference or telephone. See ECF No. [50]

  at 12:15-13:2.

         Upon review of the facts in this case, the Court agrees with Defendant that the reasoning

  in Carucel Investments, L.P. is dispositive to the center of gravity issue. Critically, and as

  numerous courts within this District have emphasized, “the center of gravity is the jurisdiction

  ‘where the accused [services were] designed and developed.’” Carucel Invs., L.P., 157 F. Supp.

  3d at 1225 (emphasis added) (quoting Motorola Mobility, Inc., 804 F. Supp. 2d at 1276) (citing

  Trace-Wilco, Inc., 2009 WL 455432, at *2-3). Thus, the Court disagrees with Plaintiff’s contention

  that the relevant center of gravity inquiry should focus on where the patents-in-suit were designed

  and developed. See Carucel Invs., L.P., 157 F. Supp. 3d at 1225; Motorola Mobility, Inc., 804 F.

  Supp. 2d at 1276; Trace-Wilco, Inc., 2009 WL 455432, at *2-3. Moreover, Plaintiff’s reliance on

  two cases—Bookworld Trade, Inc. v. Daughters of St. Paul, Inc., 8:06-cv-1746-T-27MAP, 2006

  WL 3333718, at *1 (M.D. Fla. Nov. 16, 2006), and Trinity Christian Center of Santa Ana, Inc. v.

  New Frontier Media, Inc., 761 F. Supp. 2d 1322 (M.D. Fla. 2010) (“Trinity Christian”)— that the

  relevant inquiry in the center of gravity analysis is the jurisdiction where the patents-in-suit were




                                                    8
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 9 of 15

                                                        Case No. 20-cv-24742-BLOOM/Otazo-Reyes


  developed is belied by the facts of each case. To the contrary, Bookworld Trade, Inc. was a breach

  of contract action that did not address whether the center of gravity inquiry should focus on the

  jurisdiction where the patents-in-suit were developed or the jurisdiction where the accused

  infringing services were developed. 2006 WL 3333718, at *2. Likewise, Trinity Christian involved

  a trademark dispute where the plaintiff established that it had a substantial and extensive presence

  in Florida and that the injury in Florida would be significant, which the court found to be

  determinative. See 761 F. Supp. 2d at 1326-1330 (discussing the private interest factors in light of

  the plaintiff’s abundant ties to Florida and concluding that these factors weighed heavily in the

  plaintiff’s favor). Again, however, the court did not address the center of gravity test, nor did it

  discuss the relevant point of focus in a patent infringement action. As such, the Court finds these

  cases to be inapposite to the current issue at hand and it therefore sees no reason to depart from its

  previous ruling in Carucel Investments, L.P., which directly addressed the applicability of the

  center of gravity test in a patent infringement action.

         Moreover, the majority of the research, design, and development of the allegedly infringing

  services occurred in California, where Defendant maintains its global headquarters and where the

  majority of its relevant personnel are employed. Equally significant is the fact that none of

  Defendant’s 57 Florida-based employees were involved in the research, development, design,

  engineering, or marketing of the Accused Services. Thus, aside from Plaintiff’s two co-founders,

  who Defendant agrees may appear remotely in all California-based proceedings in this matter, the

  significant majority of the witnesses with potentially relevant knowledge of the Accused Services

  and their development and design are located in the Northern District of California. Similarly, any

  additional relevant evidence regarding the Accused Services that is not in an electronic format is

  likely to be located in California, where these services were designed, developed, and engineered.




                                                    9
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 10 of 15

                                                             Case No. 20-cv-24742-BLOOM/Otazo-Reyes


  Additionally, although Plaintiff itself has ties to Florida, and its two co-founders are longtime

  residents of Florida, Plaintiff was formed in 2013 and its Florida connection is therefore of a more

  recent vintage. See ECF No. [42-1] ¶ 3.5 As a result, Plaintiff itself did not suffer the alleged harm

  resulting from the infringing acts for a large part of the relevant time period in this case, and the

  allegedly infringing acts were certainly not localized to Florida or the Southern District during this

  period. See Carucel Invs., L.P., 157 F. Supp. 3d at 1226. Thus, aside from Mr. Sharp and Mr.

  Modla, no other key witnesses in this case appear to reside in this District. Rather, the individuals

  responsible for the development and creation of the Accused Services, and, therefore, those with

  the most knowledge of the allegedly infringing functionalities, reside in Northern California. See,

  e.g., Rothschild Storage Retrieval Innovations, LLC v. Sony Mobile Commc’ns (USA) Inc., 2015

  WL 224952, at *4 (S.D. Fla. Jan. 15, 2015).6 Thus, the convenience-of-witnesses factor weighs

  heavily in favor of transfer here. Furthermore, the issuance of subpoenas and the power to enforce

  these witnesses’ attendance at trial is vested in the Northern District of California. This District

  lacks that authority.

            Plaintiff maintains that there are substantial ties between the Southern District of Florida

  and the claims of infringement alleged in this case because the Accused Services, which Plaintiff

  does not dispute are available nationally, are also offered in Florida. However, “[t]he sale of an


  5
      The patents-in-suit in this case were issued in 2003. See ECF No. [23].
  6
   Notably, the Court of Appeals for the Federal Circuit has expressly rejected the argument that the presence
  of some witnesses outside of the proposed transferee forum somehow defeats witness convenience
  arguments. In In re Genentech, Inc., the court disagreed “with the district court’s rigid assessment,” that
  “this factor should only favor transfer if it will be more convenient for all of the witnesses. . . . Because a
  substantial number of material witnesses reside within the transferee venue and the state of California, and
  no witnesses reside within the Eastern District of Texas, the district court clearly erred in not determining
  this factor to weigh substantially in favor of transfer.” 566 F.3d 1338, 1345 (Fed. Cir. 2009). Further, in an
  analogous case, another court within this District has likewise found that a plaintiff’s limited number of in-
  forum witnesses would not preclude transfer where a substantial portion of defendant’s witnesses were
  located in the Northern District of California. See Rothschild Digit. Media Innovations, LLC v. Sony Comp.
  Ent. Am. LLC, No. 14-cv-22134 (S.D. Fla. Aug. 28, 2014), ECF No. [22].


                                                        10
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 11 of 15

                                                         Case No. 20-cv-24742-BLOOM/Otazo-Reyes


  accused [service] offered nationwide does not give rise to a substantial interest in any single

  venue.” Carucel Invs., L.P., 157 F. Supp. 3d at 1227 (quoting Game Controller Tech. LLC v. Sony

  Comp. Ent. Am. LLC, 994 F. Supp. 2d 1268, 1275 (S.D. Fla. Jan. 10, 2014) (“Game Controller”)).

  Indeed, the allegations that Defendant offers the Accused Services in Florida make this District no

  more unique than any other federal district, because the Accused Services are available nationwide.

  In addition, in Game Controller, the Court rejected the very argument that Plaintiff asserts here,

  i.e., that the defendant offering “the accused [services] in this District is sufficient to establish a

  locus of operative facts in the Southern District of Florida.” 994 F. Supp. 2d at 1275; see also

  Cellularvision Tech. & Telecomms., L.P. v. Alltel Corp., 508 F. Supp. 2d 1186, 1192 (S.D. Fla.

  Apr. 17, 2007) (“Plaintiffs have demonstrated that at least [some Defendants] have conducted

  business in Florida. However, Plaintiff alleges that Defendants have committed acts of

  infringement not just in the Southern District of Florida, but ‘throughout the United

  States.’ . . . Even though some of Defendants’ accused infringement activities are occurring in

  Florida, the activities of the Defendants in Florida are directed from Arkansas. Overall, it appears

  that the connection to Arkansas is stronger.”); In re TS Tech USA Corp., 551 F.3d 1315, 1321 (Fed.

  Cir. 2008) (holding that nationwide sales gave the citizens of plaintiff’s chosen forum “no more

  or less of a meaningful connection to this case than any other venue”).

         Furthermore, with regard to Plaintiff’s alleged financial hardship that will result if it is

  required to hire new counsel and to litigate this matter in California, the Court notes that Plaintiff

  currently employs counsel from three different law firms, and two of its attorneys have been

  admitted pro hac vice because they are licensed in Texas and Massachusetts. Thus, the Court sees

  no reason why Plaintiff could not secure local counsel in California upon transfer. Moreover, it

  would be overly burdensome to require each of the California-based witnesses to travel thousands




                                                    11
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 12 of 15

                                                         Case No. 20-cv-24742-BLOOM/Otazo-Reyes


  of miles to this District, especially where Defendant’s counsel has indicated that Defendant would

  not oppose Plaintiff’s two Florida-based witnesses to appear remotely. Plaintiff is correct in

  pointing out that Defendant—one of the largest publicly traded corporations ever to exist—likely

  has more financial resources at its disposal than Plaintiff, which is a small, two-member company.

  However, while Plaintiff is not a large, publicly traded company, it is a corporate plaintiff, not an

  individual. See Carucel Invs., L.P., 157 F. Supp. 3d 1227-28; see also Miracle v. N.Y.P. Holdings,

  Inc., 87 F. Supp. 2d 1060, 1073 (D. Haw. 2000) (denying motion to transfer venue to New York

  in case brought by Hawaii resident in home forum against New York newspaper); see also Dwyer

  v. Gen. Motors Corp., 853 F. Supp. 690, 693 (S.D.N.Y. 1994) (denying motion to transfer venue

  based on the means of the parties where individual plaintiffs were suing a large corporation).

  Although the Court is certainly sympathetic to any potential additional cost to Plaintiff, the Court

  is not persuaded that the monetary obligation or inconvenience to a corporate plaintiff, and/or its

  founders, weighs in favor of denying transfer. See Carucel Invs., L.P., 157 F. Supp. 3d 1227-28.

         Thus, the Court concludes that the relevant private interests in this case strongly favor

  transfer to California.

     B. Public Interest Factors and the Interests of Justice

         Next, the Court considers, based on the totality of the circumstances, the interests of justice,

  as well as several other public interest factors, such as

         the administrative difficulties flowing from court congestion; the local interest in
         having localized controversies decided at home; the interest in having the trial of a
         diversity case in a forum that is at home with the law that must govern the action;
         the avoidance of unnecessary problems in conflict of laws, or in the application of
         foreign law; and the unfairness in burdening citizens in an unrelated forum with
         jury duty.




                                                    12
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 13 of 15

                                                         Case No. 20-cv-24742-BLOOM/Otazo-Reyes



  Trace-Wilco, Inc., 2009 WL 455432, at *2 (quoting Piper Aircraft, 454 U.S. at 258). An

  examination of these interests reveals that they lean in favor of transfer, albeit perhaps less starkly

  than the private factors.

         Plaintiff contends that the Court should assign great significance to maintaining this action

  here, in Plaintiff’s home forum. However, other than Plaintiff’s existence in the State of Florida,

  and the Floridian citizenship of Plaintiff’s co-founders, this matter does not present circumstances

  in which Florida has a substantial interest. Indeed, the burden imposed upon the Northern District

  of California’s citizens is light, given that California has a substantial interest in adjudicating

  controversies involving a corporation employing thousands of Californian residents. Further,

  patent infringement cases are governed by federal law, and all federal courts are presumed to be

  equally familiar with patent law. See, e.g., Trinity Christian, 761 F. Supp. 2d at 1329-30

  (concluding that both districts were equally knowledgeable regarding governing federal law);

  Cento Grp., S.P.A. v. Oroamerica, Inc., 822 F. Supp. 1058, 1062 (S.D.N.Y. 1993) (“Cento has

  made only one claim based on federal patent law, and presumably both courts in New York and

  California are equally likely to be familiar with federal patent law.”). Thus, problems related to

  the governing law are not created by transferring this matter to the Northern District of California.

         Ultimately, the public interest factors and the interests of justice favor transfer. The center

  of development of the allegedly infringing services, related parties and key witnesses, and the

  community with the most significant interest in this matter is simply not the Southern District of

  Florida. See Trace-Wilco, Inc., 2009 WL 455432, at *4 (finding that transfer would serve the

  interests of justice where the center of the accused activity occurred in the transferee district); see

  generally ShadeFX Canopies, Inc. v. Country Lane Gazebos, LLC,No. 13-80239-CIV, 2013 WL

  9827411, at *3 (S.D. Fla. June 14, 2013) (citing 15 Wright, Miller & Cooper, Federal Practice



                                                    13
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 14 of 15

                                                        Case No. 20-cv-24742-BLOOM/Otazo-Reyes


  and Procedure: Jurisdiction and Related Matters § 3854 at 246-47 (3d ed. 2007) (“[A] number of

  federal courts have considered [the interests of justice] factor decisive – outweighing the other

  statutory factors”)).

          Balancing the public and private interests, the Court finds that transfer to the Northern

  District of California is warranted. The alternative forum is not only an appropriate forum, but

  significantly more appropriate, given the fact that the core of activity surrounding the design,

  development, and production of the Accused Services occurred there. As a result, many of the

  witnesses called to testify in this matter will likely hail from California. In contrast, although

  Plaintiff is a Florida citizen, the only other unique tie between the instant case and Florida is two

  witnesses that Plaintiff expects to call from Florida, Mr. Sharp and Mr. Modla. Neither the number

  of witnesses that exist outside of both forums nor the offering of Accused Services nationwide,

  including in Florida, persuades the Court that Florida is the more suitable venue. Overall,

  California has the strongest connection to this case and transfer is therefore warranted.

     IV. CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

  [25], is GRANTED. The Clerk of Court is directed to TRANSFER this case to the United States

  District Court for the Northern District of California. To the extent not otherwise disposed of, any

  scheduled hearings are CANCELED, all pending motions are DENIED AS MOOT, and all

  deadlines are TERMINATED. The Clerk of Court is directed to CLOSE this case.




                                                   14
Case 1:20-cv-24742-BB Document 58 Entered on FLSD Docket 05/13/2021 Page 15 of 15

                                               Case No. 20-cv-24742-BLOOM/Otazo-Reyes


         DONE AND ORDERED in Chambers at Miami, Florida, on May 12, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record




                                          15
